May 17, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       JAMES P. GRANTHAM, Appellant

NO. 14-15-00227-CV                          V.

     J&B SAUSAGE COMPANY, INC., D/B/A J BAR B FOODS Appellee
                ________________________________

       This cause, an appeal from the judgment in favor of appellee, J&B Sausage
Company, Inc. d/b/a J Bar B Foods, signed December 3, 2014, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, James P. Grantham to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.